Citation Nr: 0833559	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for hammertoe 
deformities, plantar callosities, and corns of the right foot 
(hereinafter a right foot disability), currently evaluated as 
20 percent disabling.

2.  Entitlement to a higher initial evaluation for a cavus 
foot deformity with hammer and claw toes, plantar 
callosities, and corns of the left foot (hereinafter a left 
foot disability), currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from November 2, 1965, to 
December 23, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision that granted 
the veteran's claim of service connection for right and foot 
disabilities and assigned a 20 percent rating for each foot, 
effective as of March 24, 1999.  The veteran appealed to the 
Board for higher ratings for his right and left foot 
disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the rating questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized those issues 
as set forth on the title page.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2004.  These issues were 
remanded by the Board in August 2005 for additional 
development.  

The Board notes that evidence in the form of argument by the 
veteran was received by the Board after the case was 
certified to the Board.  Normally, absent a waiver from the 
veteran, a remand is necessary when evidence is received by 
the Board that has not been considered by the agency of 
original jurisdiction (AOJ).  Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that the argument received at the 
Board in January 2007 is similar to earlier arguments made by 
the veteran.  Since this recently received argument is 
essentially duplicative of argument of record at the time of 
the RO's most recent deliberation, as reflected in the 
supplemental statement of the case (SSOC) issued in November 
2006, a remand is not necessary.  


FINDING OF FACT

The veteran's right and left foot disabilities are evidenced 
by moderate deformities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
right foot disability, in excess of 20 percent, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for an increased rating for the veteran's 
left foot disability, in excess of 20 percent, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5284.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001 and September 2005.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  While the Dingess notice was not provided 
until after the RO's initial adjudication of the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent notification.  Id.  Moreover, the Court has held 
that, once a decision awarding service connection, a 
disability rating, and an effective date has been made, as is 
the case here, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.   Dingess, 19 Vet. App. at 490.  

The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

II.  Background

The veteran has been service-connected for the captioned 
disabilities, each rated at 20 percent disabling effective 
from March 24, 1999, the date of receipt of his application 
for compensation.  He contends that these disabilities 
warrant higher ratings because of the pain he experiences and 
because of their impact on his ability to work.  (The Board 
notes in passing that entitlement to total disability 
evaluation based on individual unemployability (TDIU) was 
denied in a rating decision dated in June 2004, and that 
service connection for a low back disability, claimed as 
being secondary to these two foot disabilities, was denied in 
a rating decision dated in July 2005.)  

The veteran was afforded a VA feet examination given in 
September 2002.  The examiner noted that the veteran's chief 
complaints were bilateral foot pain, with the right foot 
being worse than the left.  The pain the veteran experienced 
involved the plantar surfaces and the arches, associated with 
stiffness, swelling, heat, redness, sense of instability and 
easy fatigability, as well as lack of endurance secondary to 
focal pain on the plantar surface.  

On examination, the examiner found the veteran's gait to be 
abnormal, with evidence of antalgic gait that appeared to be 
secondary to foot and ankle pain.  Subjective observations 
included the pain complaints, groaning, grimacing, guarding, 
motion restriction, and functional restriction with regard to 
the veteran's feet.  Objectively, there was obvious 
tenderness to palpation over the metatarsal heads, inflamed 
bunions, and bilateral hammertoe or claw toe deformities 
involving the fourth and fifties of both feet.  Range of 
motion exercises revealed dorsiflexion from zero to 10 
degrees on the right, and zero to 15 degrees on the left, 
with zero to 20 degrees being normal.  Plantar flexion was 
from zero to 25 degrees on the right, and from zero to 30 
degrees on the left, with zero to 45 degrees considered 
normal.  

Imaging studies disclosed toe deformities bilaterally, as 
well as some degenerative changes.  There appeared to be a 
suspicious avulsion fracture involving the lateral aspect of 
the cuboid and cutaneous, but this could not be confirmed.  
Ankle films were termed unremarkable, with no evidence of 
fractures.  The examiner's diagnosis included an opinion that 
the veteran's in-service complaint of foot pain during basic 
training represented an increase of his pre-existing foot 
disabilities.  The RO's award of service connection was based 
on this medical opinion.  

Of record are VA treatment notes related to physical therapy 
and pain management.  Problem lists dated in December 2002, 
March 2004, and July 2005, show from six to nine active 
problems, including chronic back pain, but do not indicate 
any active problem related to the feet.  A March 2004 
pharmacotherapy note indicates that the veteran was seen for 
chronic pain follow-up.  The veteran's current medications 
were said to keep his pain tolerable; the worse pain was 
noted to be in the back, neck, and legs.  No reference was 
made to the feet.  

Also of record are private medical records from P.V., M.D., 
from March 2004 to December 2005, and from Dickenson Medical 
Associates, for the period December 2005 to March 2006.  All 
relate to back, hip, and/or leg complaints, and none relates 
to the veteran's feet.  (The Board notes that there are 
additional private medical records of record that are related 
to the veteran's feet complaints and treatment.  However, 
since they are all from well before the effective date of the 
award of service connection, they are not relevant to this 
appeal, and therefore need not and will not be discussed.)  

The veteran was afforded another VA examination of the feet 
in September 2006 as a result of the Board's August 2005 
remand.  The veteran complained of pain to both feet.  The 
veteran could not specify exactly where the pain was located, 
but indicated that it was generally in the area of the balls 
of the feet.  He also stated that both feet stay bruised and 
swollen.  The veteran did not mention any heat, redness, or 
fatigability.  The veteran indicated that the only corrective 
devices he used in connection with his feet are inserts in 
his shoes, though he also indicated that he uses a cane to 
ambulate.  

On examination, the examiner noted that the patellar and 
Achilles reflexes are diminished.  Dermatological examination 
was relatively unremarkable.  Dorsiflexion of the ankle was 
five degrees with the leg extended, and 10 degrees with the 
knees flexed; plantar flexion was to 10 degrees.  The 
subtalar joint range of motion was within normal limits.  The 
midtarsal joint was flexible without tenderness.  There were 
multiple hammer digit deformities bilaterally that were 
nonreducible on forefoot pressure.  There was generalized 
forefoot palpable pain to the submetatarsal areas of the 
toes.  There was no guarding or grimacing of the veteran that 
would indicate any further discomfort during range of motion 
testing.  Weight bearing x-rays showed some reduction of the 
veteran's hammer digit syndrome, though it was not fully 
reduced by the weight bearing.  In addition to normal 
architecture of the arches, the x-rays revealed a hallux 
abductovalgus deformity.  

The examiner assessed the veteran's foot deformity as being 
moderate in degree.  He also opined that the veteran's 
resultant high-arched cavus foot and subsequent hammer digit 
syndrome can very likely be related to his non-service-
connected back pathology.  The examiner also opined that, 
since the veteran's back pathology is a result of a work-
related injury, the veteran's foot pathology is related to 
that work-related back injury.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, as here, a specific disability is not 
listed in the rating schedule, rating is done by analogy to a 
closely related disease or injury in the Rating Schedule in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2007).  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Here, as noted above, these DeLuca effects were 
taken into account in assessing the veteran's ankles.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's bilateral 
foot claims as claims for higher evaluations of original 
awards, effective from the date of award of service 
connection.  

The veteran's bilateral foot disabilities are evaluated by 
analogy to the rating criteria found at Diagnostic Code 5284, 
other injuries to the foot.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5284, a 10 percent rating is for application 
when there is moderate disability.  A 20 percent rating is 
for application when there is a moderately severe disability, 
and a 30 percent rating, the highest available under 
Diagnostic Code 5284, is for application when there is a 
severe disability.  

Here, the most explicit evaluation of the veteran's foot 
disabilities comes from the report of the September 2006 VA 
examination.  That examiner evaluated the amount of deformity 
found in the veteran's feet as being moderate in degree.  
This examiner's assessment is uncontroverted by any of the 
other credible and probative medical evidence of record.  As 
noted in the preceding paragraph, a 10 percent rating is for 
application when there is moderate disability.  Since these 
disabilities are already rated at a higher, 20 percent, 
level, the evidence of record does not warrant a still higher 
rating under Diagnostic Code 5284.  

Since the veteran's specific foot disabilities are not listed 
in the rating schedule and have been rated by analogy, the 
Board has considered whether a higher rating might be 
warranted under another diagnostic code, but, among those 
diagnostic codes that offer higher ratings finds none that 
are applicable here.  Diagnostic Code 5276 is not appropriate 
because the veteran has not been diagnosed with acquired 
flatfoot.  Diagnostic Code 5278, which permits award of a 50 
percent rating for acquired bilateral claw foot is not for 
application because the 50 percent rating requires marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.  The medical evidence of record does not support 
award of this higher rating.  Diagnostic Code 5283 permits a 
30 percent award when there is severe malunion or nonunion of 
the tarsal or metatarsal.  Here, there is no evidence of 
severe malunion or nonunion of the tarsal or metatarsal, and 
application of Diagnostic Code 5283 is therefore inapt.  The 
Board has also considered evaluating the veteran's foot 
disabilities utilizing the diagnostic codes used for 
evaluating disabilities of the ankles, but finds that the 
only diagnostic code offering a rating higher than the 
combined 40 percent already awarded, Diagnostic Code 5270, 
requires ankylosis of the ankle, which is not indicated by 
the evidence of record.  

In sum, the Board finds that there is no medical evidence in 
the record that indicates that an award higher than the 
currently assigned 20 percent is warranted for any period of 
time since the March 24, 1999, effective date of the service 
connection award.  See Fenderson, supra.  

Where warranted, the case may be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of whether "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" was warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  

In determining whether referral for extraschedular 
consideration is appropriate, the Board first must compare 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms, such 
as to warrant referral for extra-schedular consideration for 
a higher rating."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Barringer v. Peak, 
No. 06-3088 (U.S. Vet. App. Sept. 16, 2008).  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  In this case, as discussed 
above, no periods of hospitalization for the condition have 
been shown during the appeal period.  No allegations of 
marked interference of employment have been made; in the most 
recent examination, the veteran was noted to be unemployed, 
but it was not indicated that this was due to his 
disabilities of the feet.  Under these circumstances, 
referral of the claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of a higher extraschedular evaluation, is not 
warranted


ORDER

Entitlement to an increased initial evaluation for a right 
foot disability, currently evaluated as 20 percent disabling, 
is denied.

Entitlement to an increased initial evaluation for a left 
foot disability, currently evaluated as 20 percent disabling, 
is denied.



____________________________________________
K. Parakkal 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


